     Case 2:20-cv-00934-AGR Document 25 Filed 03/16/21 Page 1 of 1 Page ID #:534




1
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11   MARIKO G. E.,                               )      CASE NO. CV 20-934-AGR
                                                 )
12                Plaintiff,                     )
                                                 )      JUDGMENT
13                vs.                            )
                                                 )
14   ANDREW SAUL, Commissioner of                )
     Social Security,                            )
15                                               )
                                Defendant.       )
16                                               )
17
18         IT IS HEREBY ADJUDGED that judgment is entered for the Plaintiff and the
19   decision of the Commissioner is reversed and the matter is remanded for
20   reconsideration of Plaintiff’s allegations, including in light of the longitudinal medical
21   records, consistent with the Memorandum Opinion and Order.
22
23
24   DATED: March 16, 2021
                                                         ALICIA G. ROSENBERG
25                                                   United States Magistrate Judge
26
27
28
